Case 2:18-cv-09276-DMG-PLA Document 7 Filed 11/01/18 Page 1 of 1 Page ID #:60

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

CLAUDIA SARAHI RUEDA VIDAL
                                                           2:18−cv−09276−DMG−PLA
                                        PLAINTIFF(S)

       v.
U.S. DEPARTMENT OF HOMELAND SECURITY ,
et al.
                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                                                 ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

No Notice of Interested Parties has been filed. A Notice of Interested Parties must be filed with
every party’s first appearance. See Local Rule 7.1−1. Counsel must file a Notice of Interested
Parties immediately. Failure to do so may be addressed by judicial action, including sanctions.
See Local Rule 83−7.




Other Error(s):




                                           Clerk, U.S. District Court

Dated: November 1, 2018                    By: /s/ Estrella Tamayo Estrella_Liberato@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
